10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 2:20-cv-00039-JLR Document 7-1 Filed 02/07/20 Page 1 of 2

The Honorabie James L. Robart

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

BLADE CHEVROLET, INC.,
Case No. 2:20-cv-00039-JLR
Plaintiff,
PRSESSED] ORDER TO REMAND
TO THE SUPERIOR COURT OF
WASHINGTON FOR SKAGIT
COUNTY

Vv.

GARRICK E. SAGER and JANE DOE
SAGER, husband and wife, individually, and
the marital community of them composed,
TINA MARIE SAGER AND JOHN DOE
SAGER, husband and wife, individually, and
the marital community of them composed;
INTERNAL REVENUE SERVICE;
SKAGIT COUNTY SEWER DISTRICT NO. 2;
CAPITAL ONE BANK (USA), N.A.;
CITIBANK, N.A.;
STATE OF WASHINGTON, DEPARTMENT )
OF LABOR AND INDUSTRIES; STATE OF )
WASHINGTON, DEPARTMENT OF )
REVENUE; SEATTLE MARINE & FISHING )
SUPPLY CO.; and )
ALL OTHER PERSONS OR PARTIES )
UNKNOWN CLAIMING ANY RIGHT, )
TITLE, ESTATE, LIEN OR INTEREST IN — )
THE REAL ESTATE DESCRIBED IN THE  )
)
)
)
)

Nee Nee Meee Nee” ee” ee”

COMPLAINT

Defendants.

 

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21]].

22

23

24

25

 

 

Case 2:20-cv-00039-JLR Document 7-1 Filed 02/07/20 Page 2 of 2

The Court received notice the United States and Plaintiff entered into a stipulation on
February 7, 2020 under which they resolved their respective claims.
IT IS ORDERED that the Clerk of Court remand this matter to the Superior Court of

Washington for Skagit County.

 

 

 

Presented by:

RICHARD E. ZUCKERMAN SKAGIT LAW GROUP PLLC
Principal Deputy Assistant Attorney General

s/ M. Blair James s/ Craig E, Cammock by E-Mail
M. BLAIR JAMES Approval on 2/07/2020

Trial Attorney, Tax Division CRAIG E CAMMOCK

U.S. Department of Justice Skagit Law Group PLLC

P.O. Box 683 227 Freeway Drive, Suite B
Washington, D.C. 20044 Mount Vernon, WA 98273
202-307-6483 (v) . 360-336-1000 (v)
202-307-0054 (f) 360-336-6690 (D

M.Blair. James@usdoj.gov Craig@skagitlaw.com

BRIAN T, MORAN Attorney for Plaintiff

U.S. Attorney,

Western District of Washington

Of Counsel

Attorneys for the United States of America

a

Dated this day of CY)
\

UNITED STATES DISTRICT JUDGE

  

 

 

 
